                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 JOHN F. COLLINS,                               )
                                                )
                Plaintiff,                      )
                                                    Case No. 5:18-cv-2082
                                                )
        v.                                      )
                                                    Judge Dan Aaron Polster
                                                )
 NANCY A. BERRYHILL, ACTING                     )
                                                    OPINION & ORDER
 COMM’R OF SOC. SEC.,                           )
                                                )
                Defendant.                      )

       Before the Court is the Report and Recommendation of Magistrate Judge David A. Ruiz

(“R&R”) (Doc #: 14). Magistrate Judge Ruiz recommends that the Court affirm the decision of

the Administrative Law Judge (“ALJ”) denying Plaintiff John F. Collin’s applications for a Period

of Disability (“POD”), Disability Insurance Benefits (“DIB”), and Supplemental Security Income

(“SSI”) under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 416(i), 423, 1381 et seq.

(“Act”). On August 13, 2019, Collins filed a Response to the R&R, Doc #: 15, informing the

Court that he will not be filing Objections to the R&R. Nonetheless, the Court has carefully

reviewed Magistrate Judge Ruiz’s thorough R&R. The Court agrees with Magistrate Judge Ruiz

that the ALJ adequately applied the SSR 16-3P factors in assessing the credibility of Collins’s

statements concerning the effects of his symptoms and that the ALJ’s findings were supported by

substantial evidence.   Consequently, the Court agrees with the Magistrate Judge that the

Commissioner’s final decision should be affirmed.
       Accordingly, the Court ADOPTS the R&R, Doc #: 14, in full and DISMISSES the above-

captioned case.

       IT IS SO ORDERED.

                                            /s/ Dan Aaron Polster Aug. 13, 2019_
                                            DAN AARON POLSTER
                                            UNITED STATES DISTRICT JUDGE




                                            2
